Citation Nr: 1517967	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-13 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disorder, claimed as chronic lumbar strain with degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from May 1963 to November 1966.    


FINDINGS OF FACT

1.  In-service back injury resulting from a motor vehicular accident resolved without chronic residuals. 

2.  A low back disorder was not manifested for 45 years following separation from service and is not causally related to active service.


CONCLUSION OF LAW

A low back disorder, claimed as chronic lumbar strain with degenerative disc disease, was not incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the current low back disorder was caused by back injury resulting from a motor vehicular accident during service.  He asserts that there have been no interceding events since the in-service back injury that would have caused the current low back disorder.  He maintains that the back has deteriorated beyond normal progression for a man of his age and employment history, and seeks service-connected disability benefits on this basis.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995)), aff'd, 
78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with degenerative disc disease and remote compression fractures at T12-L2.  See January 2013 VA medical examination report.  Neither diagnosis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

After review of the lay and medical evidence of record, the Board finds that there was a back injury during service.  The service treatment records show a back injury sustained during a motor vehicular accident that occurred in mid-July 1965 with treatment for residual low back pain on multiple occasions from July 1965 to August 1965.    

The weight of the evidence is against a finding that the current low back disorder had its onset during service or is otherwise causally or etiologically related to service, to include the back injury sustained therein.  After initial treatment for the back injury in July 1965 and subsequent treatment for residual back pain from July 1965 to August 1965, there was no further report, complaint, diagnosis, or treatment for the back during the remaining 15 months of active service.  

At the November 1966 service separation examination, the spine and musculoskeletal system were clinically evaluated as normal.  On the November 1966 service separation Report of Medical History, the Veteran handwrote that he was in "excellent health," and answered "No" when asked if he had bone, joint, or other deformity, and whether he had any illness or injury other than those already noted.  

Because the Veteran reported and received medical treatment for other medical problems from September 1966 to November 1966 but did not report any back problems, the spine and musculoskeletal system were clinically evaluated and determined to be normal at the service separation examination, he was asked to describe his health in his own words and described it as "excellent," and he answered "No" when asked whether he had any bone, joint, or other deformity, or any problem not noted on the service separation report of medical history, the Board finds that a low back disorder, including any symptoms related thereto, was a condition that would have ordinarily been recorded during service.

Therefore, the fact that the service treatment records show no report, complaint, diagnosis, or treatment for back problems after August 1965 and no low back disorder at service separation, including residual symptoms from the in-service motor vehicular accident, weighs against finding that the current low back disorder had its onset during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

Further, a low back disorder was not shown until many years after service.   The earliest complaint of back problems included in the record is in June 2011, approximately 45 years after service separation when filing the current disability claim with VA.  The Board particularly notes that, when establishing care through VA in January 2011, the Veteran complained of chronic neck pain related to a post-service neck injury and specifically denied having any other musculoskeletal pain or dysfunction.  Statements made for treatment purposes are particularly trustworthy because the Veteran has incentive to report accurately any symptoms in order to receive proper care.  

The absence of post-service complaints or findings of a low back disorder for many years after service is one factor that tends to weigh against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service). 

Furthermore, after reviewing the record and interview and examination of the Veteran, the January 2013 VA medical examiner opined that the low back disorder was less likely than not incurred in or caused by service, to include any injury, event, or symptomatology therein.  In support of the medical opinion, the examiner explained that the November 1966 service separation examination report showed no complaint of lumbar spine problems, and VA primary care treatment records showed no diagnosis, chronicity, evaluation, or treatment for lumbar spine problems.  The examiner attributed the low back disorder to age, normal wear and tear on discs, physically strenuous occupations through the years, poor core strength, and morbid obesity with a weight of 259 pounds, height of 70 inches, and body mass index of 38. 

Because the examiner had adequate facts and data on which to base the medical opinion and supported the medical opinion with adequate rationale, it is of significant probative value.  There is no competent medical opinion to the contrary of record.  An August 2011 VA medical examiner could not resolve the question of whether the low back disorder was related to service without resort to speculation; therefore, that evidence neither supported nor weighed against the claim.   

Although the Veteran has asserted that a back injury during active service caused the current low back disorder, he is a lay person and does not have the requisite medical expertise to diagnose the low back disorder or render a competent medical opinion regarding the relationship between the current low back disorder and active service.  Such opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the musculoskeletal system is complex and often involve unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Although the Veteran is competent to report having had a back injury during service, the weight of the evidence shows no back symptoms related to the in-service back injury after August 1965.  

The weight of the lay and medical evidence, including the VA medical opinion, shows that the current low back disorder was manifested many years after service and is unrelated to service.  Consequently, the Veteran's purported opinion relating the current low back disorder to active service is of little probative value and is outweighed by the evidence of record showing no chronic low back disorder during service or for many years thereafter. 

In consideration of the foregoing, the preponderance of the evidence is against the claim, and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the June 2011 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that he needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on his behalf in support of the claim.  The RO further informed him how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA medical examinations in August 2011 and January 2013.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered the history of the claimed low back disorder as provided through interview of the Veteran and review of the record, as well as his subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough examination.  The January 2013 VA medical examiner had adequate facts and data regarding the history and condition of the claimed disability when providing the medical opinion.  For these reasons, the Board finds that the collective medical examination reports are adequate, and there is no need for further medical examination or medical opinion.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts were properly and sufficiently developed in this appeal, and no further development is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder, claimed as chronic lumbar strain with degenerative disc disease, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


